By the Court :
The judgment was reversed here, because a demurrer interposed to the special defense had been sustained by the Court below. The respondent, in the petition for a rehearing, now claims that this action of the Court below was not of any moment, because the matter set up' in the special defense might have been proved under the general issue pleaded in the answer.
It is not worth while, however, to consider this proposition now, because, even if the view of the respondent be correct, it appears by the record that the defendant offered at the trial, under the general issue pleaded, to prove the several matters set up in the special defense, but the evidence was excluded upon objection of the respondent.
Rehearing denied.